Title: Board of Visitors, University of Virginia, 11 July 1832
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        July 11—The Board met. Present James Breckenridge, Joseph C. Cabell, William H. Broadnax, and Thomas J.
                            Randolph. John H. Cocke appeared and took his seat at the Board during the day. The Board was organized by calling General
                            Breckenridge to the Chair. There having been a new appointment of Visitors by the Executive of the State since the last
                            meeting in obedience to the act of Assembly establishing the University, the Board proceeded to the election of its
                            officers, when the following resolutions were adopted.
                        Resolved, That James Madison be elected Rector of the University.
                        Resolved, that the health of the Rector preventing his attendance at the present meeting of the Visitors,
                            James Breckenridge be elected Rector Pro tempore.
                        Resolved, That Frank Carr be elected Secretary of the Board of Visitors.
                        The Board were engaged the remainder of the day in reading communications, and the books of the Chairman and
                            Faculty.
                        The Board then adjourned to meet tomorrow.
                        
                            
                                
                            
                        
                    